



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



E.B. v. British Columbia (Child, Family and Community
  Services),









2021 BCCA 47




Date: 20210203

Docket: CA46645

Between:

E.B., J.B., and H.B.

Appellants

(Plaintiffs)

And

The Director of
Child, Family and Community Services,
Her Majesty the Queen in Right of the Province of British Columbia,
Caleb Lippman, Barbara Menlar, Katja Hundt, and Erko Nomm

Respondents

(Defendants)




Before:



The Honourable Mr. Justice Frankel

The Honourable Mr. Justice Goepel

The Honourable Madam Justice DeWitt‑Van Oosten




On appeal from: An
order of the Supreme Court of British Columbia, dated
December 18, 2019 (
E.B. v. British Columbia (Child, Family and Community Services)
,
2019 BCSC 2200, Vancouver Docket S170918).




Counsel for the Appellant (via videoconference):



D.H. Griffith





Counsel for the Respondents The Director of Child, Family,
  and Community Services, Her Majesty the Queen in Right of the Province of
  British Columbia, Caleb Lippman, and Barbara Menlar
  (via videoconference):



T.R. Lewis





Counsel for the Respondents Katja Hundt and Erko Nomm
  (via videoconference):



D.J.E. Bilkey, Q.C.





Place and Date of Hearing:



Vancouver, British
  Columbia

January 15, 2021





Place and Date of Judgment:



Vancouver, British
  Columbia

February 3, 2021









Written Reasons by:





The Honourable Madam Justice DeWitt‑Van Oosten





Concurred in by:





The Honourable Mr. Justice Frankel

The Honourable Mr. Justice Goepel








Summary:

The appellants filed an
Amended Notice of Civil Claim alleging multiple legal wrongs arising out of a child
apprehension and related protection proceeding. Two years later, a chambers
judge struck the pleading on grounds that the claims were certain to fail and,
given the history of the matter, that allowing an application to amend would
result in an abuse of process. The judge denied the appellants leave to amend.
On appeal, they say the judge committed errors of law and was clearly wrong when
he struck their claims without permitting an opportunity to amend. Held: Appeal
dismissed. The judge did not err in finding the claims were bound to fail as
pleaded. Moreover, his discretionary decision to deny a further opportunity to
amend was not the result of misdirection. Nor was it clearly wrong, leading to an
injustice. The appellants did not provide the judge with a proposed set of
amendments, even though this was their fifth application to amend. The
appellants had ample time to better support their pleading, in whole or in
part, but failed to do so. The judges exercise of discretion is entitled to
considerable deference on appeal.



Reasons for Judgment of the
Honourable Madam Justice DeWitt‑Van Oosten:

[1]

This is an appeal from an order striking an Amended Notice of Civil
Claim (ANOCC) under Rule 9‑5(1) of the
Supreme Court Civil Rules
[
SCCR
]
.
The ANOCC advanced multiple claims arising out of a child apprehension and related
protection proceeding, as well as the care received by the removed child while
in the custody of the Director of Child, Family and Community Services (the
Director).

[2]

The chambers judge struck the entirety of the pleading after denying the
appellants leave to amend. The appellants say he was wrong to do so. Had they
received an opportunity to amend, they could have adequately rectified the
ANOCC to support three distinct causes of action.

[3]

For the reasons that follow, I would dismiss the appeal. In my view, the
chambers judge correctly determined that the appellants claims, as pleaded, were
certain to fail. Furthermore, the appellants have not shown that he misdirected
himself or was clearly wrong in denying leave to amend.

Background

[4]

This is not the first time the parties have come before the Court.
Litigation associated with the child apprehension and protection proceeding has
been ongoing, in one form or another, since 2014.

[5]

In
E.B. v. Director of Child, Family and Community Services
,
2016 BCCA 66
[E.B.‑1]
, this Court heard an appeal from
an application to strike a petition filed by the appellants in May 2015. Groberman
J.A. summarized the factual context, much of which is also germane to this
appeal:

[9]

The
parents [E.B. and J.B.] moved to British Columbia from the United States with
their son [H.B.] and daughter [P.B.] in 2012. At the time, the son was
approximately 17 years old, and the daughter was 8. Social workers from the
Ministry of Child and Family Development first visited the family in 2012. In
2014, a social worker identified what he considered to be child protection
concerns in respect of the daughter. He asserted that the daughter was not
receiving proper medical and dental care and that there were reasons to believe
that she was experiencing problems with her cognitive and social development.

[10]      Social workers undertook some investigations, and
the parents became increasingly hostile to them. In March, 2014, the mother
wrote several lengthy letters to the local office of the Ministry of Child and
Family Development expressing her anger and frustration, culminating in a
document, dated March 30, which stated:

Let it be known that the Ministry of Child and Family
Development, Kamloops, BC, has no
Jurisdiction, Legal Authority
or
ability
to
harbour
or
remove my daughter,
as she is a Visitor in Canada,
an Accompanying Family Member, only, and that my children and I are sponsored
under my husbands three‑year Work Permit. Although my husband has
recently applied for Permanent Residence, we have not been approved; in
addition, because of the criminal actions of the Ministry of Child and Family
Development, instigated by the RCMP in 2012, we have been victimized in Canada
for the bulk of our stay here.

For our own
personal safety and that of our child, we are being forced to return to
America. [Emphasis in original.]

[11]

The
document threatened legal reprisals in the event that the Ministrys
representatives contacted the mother for any other purpose than to be notified
of the [Ministrys] intent to stop their actions.

[12]

Shortly
after receiving the letter, a social worker, on behalf of the Director, made an
application to the Provincial Court, without notice to the parents, under
s. 17 of the [
Child, Family and Community Service Act
,
R.S.B.C. 1996, c. 46]:

17.(1) On application by a director, the court may make
an order under this section if

(a) there are reasonable grounds to believe a child
needs protection,

(b) a person refuses

(i)   to give a director access to the child, or

(ii)  to provide a director with all the information
known to the person that may assist the director in locating the child, and

(c) access to the child is necessary to determine if
the child needs protection.

(2) In an order under this section, the court may do
one or more of the following:

(a) authorize the director, a police officer or a
person specified in the order to, by force if necessary, enter the premises or
vehicle or board the vessel specified in the order and to search for the child;



(c) require a person to allow the director or another
person to interview or to visually examine the child, or to do both;





[14]

The
matter was heard on April 2, 2014, and a judge of the Provincial Court granted
an order, not only under ss. 17(2)(a) and (c) of the statute, but also
under ss. 17(2)(b), (d) and (e).



[16]

On
the same day the order was entered, the social worker, accompanied by another
social worker, a practicum student, and two RCMP constables, attended at the
familys home, and removed the child. The social worker says, in his affidavit,
that the removal was pursuant to the s. 17 order. There is, however,
considerable evidence (largely from the same social worker) that the child was
not removed under the authority of the s. 17 order, but rather under
s. 30 of the
CFCSA
:

30
.(1) A
director may, without a court order, remove a child if the director has
reasonable grounds to believe that the child needs protection and that

(a) the child's health or safety
is in immediate danger, or

(b) no other less disruptive
measure that is available is adequate to protect the child.





[18]

In
his report to the Provincial Court, the worker states that, at the time of the
removal, he informed the mother of the need to be in court on April 9, 2014
for the Presentation hearing. A presentation hearing is a procedure that
takes place only after a child has been removed under particular sections of
the
CFCSA
, including s. 30, but not s. 17.



[21]

on
April 23, 2014, with counsel present, the parents consented to an order
adjourning the presentation hearing to a date to be arranged with the judicial
case manager. Under the order, the parents were given reasonable access to the
child supervised at the discretion of the Directors representative. As no
order was made at that time with respect to the custody or care of the child,
she remained under the care of the Director under s. 32 of the
CFCSA
.

[22]

A
mediation was scheduled for May 27, 2014.

[23]

The
mediation proceeded as scheduled  with both sides represented by counsel. It
resulted in an agreement on certain points. Among other things, the agreement
stated that the parents consent to an interim custody order, with access
supervised at the discretion of the Director.

[24]

On
June 4, 2014, the parties appeared before the Provincial Court, seeking a
consent order. Both sides were represented by counsel. The resulting consent
order was in the following terms:

THIS COURT ORDERS pursuant to Section 35(2)(a) of the [
CFCSA
]
that the Director have interim custody of the child;

THIS COURT FURTHER ORDERS that [J.B.] and [E.B.] shall have
reasonable access to the child supervised at the discretion of the Directors
representative;

THIS COURT FURTHER ORDERS pursuant to Section 37(1) of the
said Act, that a hearing shall be held on July 16, 2014  to
determine if the child is in need of protection.



[26]

On June 24, 2014, the
Director filed documents in the Provincial Court in preparation for the
anticipated July 16 protection hearing. The Director intended to apply for a
three‑month temporary custody order under s. 41(1)(c) of the
CFCSA
.
The protection hearing did not, however, go ahead on July 16, 2014.

[6]

The Director applied to strike the petition, but did not succeed. In
E.B.‑1
,
this Court allowed an appeal by the Director and struck the pleading, except to
the extent that the appellants sought judicial review of the Directors removal
of P.B. and an alleged failure to conduct an administrative review as required
by statute.

[7]

After the release of
E.B.‑1
, the appellants filed an
amended petition (their third set of amendments in that action). However, they
took no further steps to advance the proceeding.

[8]

P.B. remained in the custody of the Director under the terms of the Provincial
Court order until April 2016, at which time she returned to her parents. While
in the Directors custody, P.B. lived with foster parents (the respondents
Katja Hundt and Erko Nomm).

[9]

In January 2017, the appellants filed a civil action for damages with
the assistance of legal counsel, alleging several legal wrongs committed
against themselves and P.B.

[10]

The appellants lawyer on the civil action withdrew in October 2017 over
a fee dispute. Shortly thereafter, the appellants filed the ANOCC that forms
the subject matter of the appeal.

[11]

The claims advanced in the ANOCC were set out in the reasons of the chambers
judge, indexed as
E.B. v. British Columbia (Child, Family and Community
Services)
, 2019 BCSC 2200 (RFJ):

[25]      The ANOCC contains a lengthy recitation of alleged
facts concerning the apprehension of P.B. and her treatment while in care.
Under Relief Sought the plaintiffs claim the following:

(a)

general damages for pain, suffering, and loss of enjoyment of life;

(b)

damages for breaches of their Charter rights;

(c)

damages for the loss of their immigration status and approval;

(d)

damages for loss of reputation and defamation;

(e)

damages for false apprehension, detention and confinement of [P.B.];

(f)

damages for assault and battery of [P.B.] causing pain and suffering to
the Plaintiffs;

(g)

special damages including all legal fees paid in pursuit of 1 or more
actions to have [P.B.] released and returned to the [Parents] exceeding
$240,000;

(h)

damages for breaches of the Policies established by the Ministry of
Children and Families, and in particular including Chapters 3 and 10;

(i)

pecuniary
damages;

(j)

costs
of this action and all previous proceedings including the petition proceeding
and appeals;

(k)

pain and suffering caused for unnecessary dental work and expenses to
repair the damage;

(l)

pain
and suffering from the family being separated;

(m)

seeking all legal costs incurred by the Plaintiffs  for several
Provincial Court, Supreme court and Court of Appeal hearings as special costs;

(n)

interest pursuant to the
Court Order Interest Act
, RSBC 1996,
c. 79;

(o)

costs of this action as special costs; and

(p)

such further and other relief as this Honourable Court deems just.

[26]

Under
Legal Basis the ANOCC states:

1. Negligence;

2. Breach of fiduciary duty;

3. Misfeasance in public office;
and

4. Defamation.

[12]

On four subsequent occasions, the appellants sought leave to file further
amendments to the ANOCC. In March 2018, a master in the British Columbia
Supreme Court adjourned the first of those applications because the appellants
did not attach proposed amendments to their notice of application. The other
three applications to amend did not proceed to hearing.

[13]

In July 2018, a judge struck the claims against one of the named
defendants, Dr. Terry Farquhar (a dentist).

[14]

In January and August 2019, the remaining defendants filed applications
to strike the ANOCC under Rule 9‑5(1) of the
SCCR
[1]
(1) At any stage of a proceeding, the court may order to
be struck out or amended the whole or any part of a pleading, petition or other
document on the ground that
(a) it
discloses no reasonable claim or defence, as the case may be,
(b) it
is unnecessary, scandalous, frivolous or vexatious,
(c) it
may prejudice, embarrass or delay the fair trial or hearing of the proceeding,
or
(d) it
is otherwise an abuse of the process of the court,
and the court may pronounce judgment or order the proceeding
to be stayed or dismissed and may order the costs of the application to be paid
as special costs.
[15]

The applications to strike proceeded to a hearing in September 2019. For
purposes of that hearing, the appellants filed a fifth request to amend the
ANOCC. Consistent with their prior applications for leave to amend, they did
not provide the chambers judge with a proposed set of amendments for review.
Chambers Ruling
[16]

Before the chambers judge, the appellants agreed that all claims against
School District 73 should be dismissed. They also acknowledged that a number of
other claims in the ANOCC, as pleaded, were certain to fail. These included claims
for damages for breach of rights under the
Charter
, breach of the
CFCSA
,

failure to properly hold a protection hearing, breach of trust, recovery of
legal fees and costs and breach of [ministerial] policy (RFJ at para. 38).
[17]

In their written chambers material, the appellants acknowledged
significant defects with the remaining parts of the ANOCC. These included:
(1) a failure to explain standing to bring some of their claims; (2) the
claim in defamation did not plead specific defamatory words; (3) the
claims in negligence did not clearly plead a duty of care; and (4) the
ANOCC did not properly describe and explain the legal bases for the claims. However,
the appellants said the defects were rectifiable and they sought leave to file
a further amended ANOCC within 60 days of the date of judgment. The chambers
judge was told that if he found it appropriate to grant leave to amend, the
appellants were prepared to have the entirety of the ANOCC struck and to start
afresh, substituting a wholly revised version of their claims.
[18]

The chambers judge found the ANOCC to be prolix and confusing, it
contain[ed] extensive evidence bordering on argument, and it [was] difficult if
not impossible to relate the facts alleged to specific causes of action (RFJ
at para. 35). I note that the problems identified by the chambers judge
are similar to the ones noted by this Court when reviewing the appellants
petition in 2016 (see para. 36 of
E.B.‑1
).
[19]

The chambers judge struck the ANOCC in its entirety.
[20]

He found that the Director was not a proper party to the action because
provincial ministries and departments do not have independent legal status, and
the appellants did not plead material facts that would ground personal liability
on the part of the Director (RFJ at paras. 4143). The appellants do not
challenge the merits of that determination.
[21]

The chambers judge found that the negligence claims did not plead
material facts supporting a duty of care owed to the appellants by the provincial
government respondents, the content of that duty, or its breach (RFJ at para. 47).
Moreover, he was satisfied that in cases such as this one, there is no basis in
law for imposing a private law duty of care on social workers and other
individuals who are involved in child protection work (at paras. 5156). (On
this point, see:
Quinn v. British Columbia
, 2018 BCCA 320 at paras. 6465;
J.P. v. British Columbia (Children and Family Development)
,
2017 BCCA 308 at para. 277;
C.D. v. Cunningham
,
2014 BCCA 180 at paras. 1112.) Again, the appellants take no
issue with the chambers judges determination on these points.
[22]

The chambers judge found that the claim in defamation did not
particularize the defamatory statements and the ANOCC pleaded no material facts
in support of the elements of that tort (RFJ at paras. 63, 66).
[23]

The claims in misfeasance in public office pleaded the essential elements
of the tort. However, the chambers judge was of the view they consisted of bald
allegations, unsupported by material facts on the unlawfulness of the impugned conduct
(RFJ at para. 72).
[24]

Finally, the ANOCC did not name P.B. as a plaintiff. Citing
Daniel v.
ICBC
, 2002 BCCA 715 at para. 3, the chambers judge held that
the appellants did not have status to advance tort claims in their own names
for damages allegedly sustained by P.B. (RFJ at para. 78). On appeal, the
appellants take no issue with that principle.
[25]

To the extent that the ANOCC advanced a claim for mental distress suffered
by the appellants
because
of harm inflicted against P.B., the chambers judge
noted that in British Columbia, the law generally recognizes an entitlement
to damages on that basis only where the claimant has personally witnessed the
harm, or its immediate aftermath (RFJ at paras. 7981). As neither of
those scenarios were pleaded here, the chambers judge concluded that there
[was] no basis in this case on which the [appellants could] recover damages for
any alleged mistreatment of P.B. by the Foster Parents (RFJ at para. 82).
[26]

The chambers judge denied the appellants a further opportunity to amend
the ANOCC. They did not provide proposed amendments for his consideration, even
though they had time to prepare them and the appellants knew, from the
adjournment of their application to amend in March 2018, that a failure to do
so was problematic. Not providing the court with proposed amendments deprived
the chambers judge of a meaningful basis from which to assess the
appropriateness of granting leave to amend (RFJ at para. 87). The appellants
request to amend was also brought more than two years past the last set of
amendments to the ANOCC (October 2017), with no direct evidence that
satisfactorily explained the delay (at paras. 8890).
[27]

Finally, the chambers judge was satisfied that in its essence, the ANOCC
represented an attempt to re‑litigate the [child] apprehension process
(RFJ at para. 92). The appellants did not appeal the removal and custody orders
granted in the Provincial Court. Nor did they advance their amended petition, filed
after the release of
E.B.‑1
. Instead, the appellants shifted their
attention to a civil action for damages, raising many of the same complaints,
including a challenge to the lawfulness and
bona fides
of conduct surrounding
the apprehension and care of P.B. In that context, the chambers judge concluded
that the ANOCC constitute[d] an abuse of process, a factor that weighed
against leave to amend (at para. 96).
Issues on Appeal
[28]

The overarching question on appeal is whether the chambers judge erred
in striking the ANOCC and in denying the appellants leave to amend.
[29]

In support of setting the order aside, the appellants allege five
specific errors. They say the chambers judge erred in finding that:
a)

the allegations of misfeasance in public office were certain to fail;
b)

an intentional interference with an immigration proceeding through false
and defamatory statements is not an actionable wrong;
c)

the appellants do not have standing to claim damages for mistreatment of
their child while she was in the care of the Director;
d)

a solicitors lien applied against the appellants file by their former
counsel did not justify leave to amend; and,
e)

the ANOCC
represents an attempt to re‑litigate the child apprehension and related
protection proceeding, constituting an abuse of process.
Discussion
Standards of Review
[30]

This appeal engages two standards of review.
[31]

A decision to strike a pleading under Rule 9‑5(1)(a) generally raises
a question of law, reviewable on a standard of correctness:
Kindylides v.
Does
, 2020 BCCA 330 at paras. 1819;
Watchel v. British
Columbia
, 2020 BCCA 100 at para. 28;
Quinn
at paras. 4243;
Levy v. British Columbia (Crime Victim Assistance Program)
,
2018 BCCA 36 at para. 37;
Scott v. Canada (Attorney General)
,
2017 BCCA 422 at paras. 4244, leave to appeal refd [2018]
S.C.C.A. No. 25.
[32]

Denying leave to amend is subject to deferential review. Appellate
intervention is only available where the lower court misdirected itself or the
exercise of discretion was so clearly wrong that it amounts to an injustice:
Kindylides
at para. 22;
Watchel
at para. 29;
Jones
v. Bank of Nova Scotia
,

2018 BCCA 381 at para. 35.
[33]

As emphasized at para. 15 of
Casa Roma Pizza, Spaghetti &
Steak House Ltd. v. Gerling Global Insurance Company
(1994), 87 B.C.L.R. (2d) 60
(C.A.):

It is well settled that this Court will hesitate long before
interfering with a discretionary order of a judge of the Supreme Court of
British Columbia.
Appellants Position
[34]

The appellants do not allege that the chambers judge misdirected himself
on the analytical framework under Rule 9‑5(1), as set out in his reasons:
[28]      Under R. 9‑5(1)(a), the test for
striking a pleading is whether it is plain and obvious that the pleading
discloses no cause of action or is certain to fail:
Hunt v. Carey Canada
Inc.
, [1990] 2 S.C.R. 959 at 980;
R. v. Imperial Tobacco
Canada Ltd
., 2011 SCC 42 at para. 17.
[29]

Pursuant
to R. 9‑5(2), no evidence is admissible on an application under
R. 9‑5(1)(a). However, evidence is admissible on an application
under subrules 9‑5(1)(b),(c) and (d):
Owimar v Stewart
, 2019 BCSC 1198
at para. 17;
Timberwolf Log Trading Ltd. v. British Columbia (Forests,
Lands and Natural Resources Operations)
, 2013 BCCA 24 at para. 20.

[84]

The courts generally take a liberal
approach in permitting parties to amend pleadings and will typically only
refuse an amendment where it is plain and obvious the amendment is bound to
fail:
British Columbia (Director of Civil Forfeiture) v. Violette
, 2015 BCSC 1372
at paras. 4041.
[35]

Nor do they take issue with the proposition that a court may deny leave
to amend a civil claim if satisfied that granting the amendment would result in
an abuse of process. It is a relevant factor for consideration in the exercise
of discretion. See
The Owners, Strata Plan LMS3259 v. Sze Hang Holdings Inc.
,
2009 BCSC 473 at paras. 4043, revd on other grounds,
2012 BCCA 196, as cited by the chambers judge at para. 85 of the
RFJ.
[36]

Consistent with their position below, the appellants acknowledge for
purposes of the appeal that the ANOCC contained numerous deficiencies and that
there were aspects of the pleadings that did not disclose reasonable claims.
They accept that certain material facts were either not pleaded or not
properly pleaded . (appellants factum at para. 46). Indeed, the record
before the chambers judge included a Notice of Civil Claim filed by the
appellants against their former legal counsel in September 2019 (prior to the hearing
of the applications to strike), in which they allege that he knew or should
have known [that the predecessor to the ANOCC]
failed to properly disclose a
reasonable cause of action
. (emphasis added).
[37]

However, the appellants contend that with further amendments, they could
have adequately rectified the ANOCC to support three causes of action. (This is
a winnowing down from the number of claims the appellants sought to defend before
the chambers judge.)
[38]

First, the appellants say they could properly plead claims that the
respondent Barbara Menlar (a social worker) committed the torts of misfeasance
in public office and defamation by making one or more false and defamatory statements
to federal immigration officials with the intention of interfering with their applications
for permanent residency status. The appellants say those statements rendered
them unsuitable for immigration and resulted in financial and other harms. They
acknowledge that the claims are novel; however, the appellants contend there is
no legal prohibition against suing a public officer on these bases.
[39]

The appellants also submit that with further amendment, the ANOCC could support
a claim that the respondent foster parents negligently caused mental injury to the
appellants by assaulting and battering P.B. They say all material facts in
support of that tort were present in the ANOCC. The appellants also contend
that Canadian law allows family members to claim damages for mental injury
caused by trauma inflicted against another family member, even where the
claimants did not personally witness the trauma, or its immediate aftermath.
Relying on
Saadati v. Moorhead
, 2017 SCC 28, the appellants
say the chambers judge was wrong in law to hold otherwise and to find that this
cause of action was bound to fail.
[40]

Given the capacity to amend, the appellants say it was unjust for the
chambers judge to deny their application for leave to amend, especially in
circumstances where the vast majority of the portions of the ANOCC found to be
defective originated with their previous legal counsel (appellants factum at para. 63).
The chambers judge was told that the appellants were unable to access their
legal file because of a solicitors lien and that this adversely affected their
ability to amend the ANOCC in a timely way. Although they acknowledge they did
not clearly articulate and press this issue in chambers, the appellants contend
that in denying leave to amend, the judge did not adequately consider the role
of their former counsel and the solicitors lien. Instead, he unfairly laid blame
for the pleadings defects at the feet of the appellants.
[41]

In response to the chambers judges comment that the civil action
constitutes an abuse of process (RFJ at para. 96), the appellants submit
that the ANOCC did not represent an attempt to re‑litigate the same
issues raised in the protection proceeding or in the petition. There is overlap
between the underlying factual matrices; however, the petition focused on
judicial review of the decisions to remove P.B. from the care of the appellants
and to maintain her in the custody of the Director. The ANOCC, on the other
hand, sought to advance claims for damages caused by specific tortious conduct committed
as part of the surrounding circumstances, and its aftermath. There is a
qualitative difference between the two. The appellants submit that the ANOCC in
no way seeks to attack the child apprehension or the consent orders granted in
Provincial Court.
Merits of the Appeal
[42]

I am of the view that the chambers judge correctly found the claims for
misfeasance in public office, defamation and negligently caused mental injury,
as pleaded, were certain to fail. Nor am I persuaded that in the circumstances
of this case, the denial of leave to amend resulted from misdirection or was
clearly wrong, amounting to an injustice.
[43]

I reach these conclusions mindful of the cautionary approach to striking
claims in their entirety, particularly in cases involving self‑represented
litigants:
Olumide v. British Columbia (Human Rights Tribunal)
, 2019
BCCA 386 at para. 10. The appellants represented themselves when they
filed the ANOCC.
[44]

I will start with the claim for misfeasance in public office. As noted in
J.P.
, this is among the:
[320]

most egregious of tortious misconduct. 
It is reasonable to suppose that such a finding would have a chilling effect on
social workers, particularly in the field of child protection where very
difficult decisions sometimes need to be made on an emergent basis and in the
face of conflicting and unclear information.
[45]

Misfeasance in public office is an intentional tort and requires proof
of (1) deliberate unlawful conduct by a public officer in the exercise of
their powers, and (2) awareness that the unlawful conduct is likely to
injure the particular plaintiff:
J.P.
at para. 324, citing
Odhavji
Estate v. Woodhouse
,

2003 SCC 69 at para. 23. The plaintiff
must also prove that the tortious conduct caused compensable injuries. See
Madadi
v. Nichols
, 2021 BCCA 10 at paras. 6165.
[46]

The chambers judge found that the appellants pleaded the essential
elements of the tort, including that the respondent Barbara Menlar deliberately
engaged in malicious and bad faith conduct and that she knowingly exceeded the
limits of her authority to the detriment of the appellants. However, they did
not plead material facts necessary or sufficient
to support [those] bald
allegations
 (RFJ at para. 72; emphasis added). In particular, the
ANOCC contained no material facts  that would support a finding that the
alleged misconduct was
unlawful
 (at para. 72; emphasis added). The
appellants do not challenge this finding on appeal.
[47]

As framed and defended on appeal, the misfeasance claim focused on the
allegation that Ms. Menlar contacted Immigration Canada, out of her own
volition, and caused the cancellation of the [B.] family immigration approvals.
The ANOCC alleged that in her contact with federal officials, Ms. Menlar falsely
accused the appellants of applying for refugee status for P.B.
[48]

The
CFCSA
explicitly authorizes
the disclosure of information obtained under that Act to third parties without
consent in defined circumstances, including where the disclosure is
necessary to ensure the safety or well‑being of
a child
or for the administration of
the Act
(s. 79).
Even
assuming for the purpose of Rule 9‑5(1)(a) that Ms. Menlar contacted
federal immigration officials as alleged, and that she provided inaccurate or
untrue information, the appellants did not plead material facts to support a
finding that in doing so, Ms. Menlar transgressed, abused or otherwise exceeded
the authority of s. 79. Without a factual foundation supporting the unlawfulness
of her conduct, I agree with the chambers judge that the claim in misfeasance
was certain to fail. The tort requires more than a bald pleading that a public
official acted with the intention of harming the plaintiff:
Madadi
at para. 71.
[49]

I also note that the ANOCC did not plead material facts explaining a causal
nexus between the alleged provision of information and the cancellation of the
[B.] family immigration approvals. The respondent Province of British Columbia
rightly emphasizes that in the context of the misfeasance claim, it was
critical for the appellants to flesh out that link with supporting facts. The cancellation
of immigration approvals is a matter of federal jurisdiction, and, on its
face, not something over which Ms. Menlar would have control. The ANOCC
did not plead material facts showing that Ms. Menlars impugned conduct
actually
interfered with, impeded or otherwise affected the federal decision‑making
process, causally contributing to the asserted harms.
[50]

Finally, complaints about the loss of immigration status or approval,
and the steps taken in that regard, are resolved through judicial review in the
Federal Court. They are not properly the subject of a civil action for damages against
provincial government officers in a civil trial court:
Jahanpey v. Ontario (Minister
of Citizenship and Immigration)
, [2003] O.J. No. 629 (S.C.) at para. 8.
Without material facts grounding actual and unlawful interference by Ms. Menlar
with the immigration process, and harm specific to that

interference, as
opposed to the non‑approval of immigration status generally, the claim
for damages arising out of the cancellation of the [B.] family immigration
approvals had all the markings of a collateral attack on the immigration
decision and process itself, circumventing the proper forum for review.
[51]

The second cause of action, defamation, requires proof of three
essential elements. First, that the impugned words were defamatory, in the
sense that they would tend to lower the plaintiffs reputation in the eyes of a
reasonable person. Second, the defamatory words must refer, in fact, to the
plaintiff. Third, the defendant(s) must have published those words,
communicating them to at least one person other than the plaintiff:
Grant v.
Torstar Corp.
, 2009 SCC 61 at para. 28.
[52]

The allegation of defamation against Ms. Menlar, as framed and defended
on appeal, also focused on the contact made with federal immigration officials.
The appellants claimed that in addition to impairing their immigration status, one
or more false statements by Ms. Menlar resulted in their loss of
reputation and defamation. The chambers judge found that the ANOCC did not
plead material facts that would establish the elements of defamation. Most
critically, it did not particularize the allegedly defamatory words. In their
factum, the appellants agree that the defamation claim did not properly plead
the actual defamatory words used by the respondent Menlar (at para. 47(a)).
[53]

In addition, the ANOCC did not include material facts on the date of
publication or the context surrounding how the publication came to be, its delivery,
receipt or the falsity of the words used. Vague or general descriptions of
defamatory words are generally insufficient to ground this cause of action:
Christian
Advocacy Society of Greater Vancouver v. Arthur
, 2013 BCSC 1542

at para. 109, citing
Fraser v. Central Ready‑Mix Ltd.
,

[1999] B.C.J. No. 2061 (S.C.) at para. 12. See also
Chang
v. Toronto Dominion Canada Trust Bank
, 2019 BCCA 119 at paras. 1720.
[54]

Rule 3‑7(21) of the
SCCR
stipulates that in an action for
libel or slander, a plaintiff must give particulars of the facts and matters relied
upon to support the allegation that the defendant used words in a derogatory
sense. To meet this requirement, the material facts should generally include the
publication alleged to be defamatory; the specific words at issue; the time and
place of the publication; the manner of publication; and the recipient:
Christian
Advocacy Society
at para. 108, endorsing
Cooper v. Hennan
,
2005 ABQB 709 at para. 18. The plaintiff is required to set out
the exact words, unless those words are only knowable through further steps in
the litigation process:
Christian Advocacy Society
at paras. 107,
111, citing
Central Minera Corp. v. Lavarack et al
, 2001 BCSC 349
at para. 12, 14. See also the discussion at paras. 2129 of
The Catalyst
Capital Group Inc. v. Veritas Investment Research Corporation
, 2017 ONCA 85.
[55]

There has been no suggestion that such was the case here. The
particulars of the facts and matters of the alleged defamation, as contained
in the ANOCC, were scant, conclusory and missing critical content.
[56]

In my view, the ANOCC also laid an insufficient factual grounding to
counteract the defence of qualified privilege, potentially available to Ms. Menlar
because of the nature of her duties and supported by s. 79 of the
CFCSA
.

This defence operates to protect otherwise defamatory communications, as
long as the communications were made in good faith and honestly for the
purpose for which the privilege exists:
Harrison
v. British Columbia (Children and Family Development)
, 2010 BCCA 220, leave to appeal refd
[2010] S.C.C.A. No. 293
at paras. 6769. The onus in
defeating the defence would rest entirely with the appellants:
Harrison
at
para. 70.
[57]

Accordingly, I agree with the chambers judge that the defamation claim,
as pleaded, was certain to fail.
[58]

That brings me to the tort of negligently caused mental injury against
the respondent foster parents. This claim rested on the alleged mistreatment of
P.B. while she was living with Katja Hundt and Erko Nomm. The chambers judge
found that the ANOCC pleaded no material facts to support a duty of care owed by
these respondents to the appellants (RFJ at para. 76).
[59]

The chambers judge recognized that Canadian case law accepts that a
claimant may recover damages for mental injury arising from harm caused to a
family member (RFJ at paras. 7981). However, citing
Rhodes Estate v.
C.N.R.
(1990), 50 B.C.L.R. (2d) 273 (C.A.) and
Devji v.
District of Burnaby et al
, 1999 BCCA 599, he noted that in
British Columbia, those cases have generally limited recovery to persons who
actually witnessed or were present at the [traumatic] event (at para. 80).
[60]

In
Rhodes
, a five‑member division of this Court held that
liability for nervous shock experienced by the family members of an injured
party is limited in its reach. [D]amages for nervous shock cannot be recovered
without exposure to a shocking experience arising from exposure to the
defendants negligence  rather than just to one of its consequences:
Devji
at para. 40. To meet the proximity requirement, a claimant must
establish that the mental injury suffered by them occurred at the scene of
the tortious conduct that caused harm to the family member or in its immediate
aftermath:
Devji
at para. 67. In proper cases, the immediate
aftermath can include the hospital immediately after the casualty:
Devji
at
para. 67.
[61]

The material facts pleaded in this case did not lay a foundation from
which to find sufficient proximity. As such, the chambers judge concluded there
was no basis on which the appellants could recover damages for the alleged
mistreatment of P.B. (at para. 82).
[62]

The appellants say the chambers judge adopted too restrictive of an
approach to this third cause of action, and, to the extent that he held himself
bound by law to dismiss the claim, he erred. Citing the Supreme Courts
decision in
Saadati
at paras. 1924, the appellants contend that the
tort of negligently caused mental injury is sufficiently broad to allow a claim
for damages for injuries inflicted against a child by foster parents that are not
discovered until the child resumes living with their parents. If
Rhodes
Estate
and
Devji
function as an absolute bar to such a claim, the
appellants say those cases are no longer good law.
[63]

I do not consider it necessary to decide whether the chambers judge
wrongly considered himself bound by
Rhodes Estate
and
Devji
, on
the basis that those cases have been overtaken by
Saadati
or otherwise.
That is a question best left to another day. This is because I am satisfied the
chambers judge was correct to strike the claim on the ground that it failed to plead
material facts. (In passing, I note that
Saadati
was not a case in which
a family member claimed damages for mental injury. Rather, the plaintiff
alleged mental injury as a direct result of his personal involvement in a
negligent collision. As such, proximity in the context of a claim brought by a
family member was not before the Court. Second, even if
Saadati
does
offer a possible basis on which to re‑visit and overrule this Courts
rulings in
Rhodes Estate
and
Devji
, the appellants did not seek a
five‑member division for that purpose.)
[64]

The ANOCC made broad and largely generalized allegations of physical and
psychological harm committed against P.B. It was alleged that she was subjected
to abuse at the hands of Mr. Nomm and Ms. Hundt. She was inappropriately
kept in a derelict foster care home for 2 years. Ms. Hundt was said to
have often addressed P.B. in derogatory or demeaning terms and to have physically
assaulted her, including pulling her hair, hitting her, throwing objects at her
and grabbing and shoving her.
[65]

However, the ANOCC provided little in the way of material facts surrounding
the dates, locations, manner in which these alleged events unfolded, or,
importantly, when and how the appellants became aware of them. The ANOCC baldly
stated that the effects of the injuries to P.B. caused the [appellants]
mental suffering.

However, there were no material facts detailing the
specifics of the distress, what it consisted of, its degree or manifestation,
or how each appellant was affected. In my view, this part of the ANOCC was
replete with speculation and assumptions. As affirmed by the Court in
Kindylides
,
speculation and assumptions are not material facts (at para. 33). They do
not tell the defendants who, when, where, how and what gave rise to [their]
liability:
Owimar v. Stewart
, 2019 BCSC 1198 at para. 19,
cited with approval in
Kindylides
at para. 34.
[66]

In support of their claim for mental injury, the appellants point to a
decision of the Ontario Superior Court of Justice,
Snowball v. Ornge
,
2017 ONSC 4601, wherein a judge refused to strike a civil claim for mental
injury brought by the family members of a paramedic who died in a helicopter
crash. Citing
Saadati
, the judge in that case was of the view that the
claim, as pleaded, might succeed even though [the plaintiffs were] secondary
victims who did not witness [the] sudden, traumatic event (at para. 21).
[67]

At the hearing of this appeal, the appellants acknowledged that
Snowball
likely stands on its own in Ontario. Furthermore, the claim in that case reliedat
least in parton what was said to be an already recognized duty of care owed
to family members of persons who die in aviation crashes by Transport Canada,
its inspectors, and the operators of such flights (at para. 7). The material
facts pleaded in support of mental injury were far more robust than the ANOCC
in this case. Among other things, those facts spoke to the nature and extent of
the mental distress and its resulting impairments. I see
Snowball
as
qualitatively different from the case before the chambers judge and therefore of
little assistance.
[68]

Finally, the chambers judge denied the appellants leave to amend the
ANOCC. He considered multiple factors in exercising his discretion. This
included the manifest defects in the ANOCC (RFJ at para. 96). The ANOCC
was devoid of material facts on key pointsfacts that were essential to complete
the causes of action:
Young v. Borzoni et al
, 2007 BCCA 16 at para. 20.
[69]

Moreover, the appellants did not provide the chambers judge with a set of
proposed amendments, even though they had known, since at least March 2018,
that doing so was likely a precondition to successfully obtaining leave to
amend. At the hearing before the master in March 2018, E.B. was specifically warned
that a court would be unlikely to allow further amendments until it [saw] the
amendments.
[70]

The application to amend came two years after the last set of amendments,
without adequate explanation for the delay. In submissions before the chambers
judge, appellants counsel pointed to an ongoing dispute with previous legal
counsel and said there was a solicitors lien over the file; however, that
lawyer had withdrawn two years prior, allowing considerable time to take steps
to gain access to the file. The appellants provided no evidence of efforts made
to remove the lien or to challenge its validity. In the Notice of Civil Claim
they filed against their previous counsel in September 2019, they described the
solicitors lien as void. Presumably, consistent with that position, they
could have moved to have it set aside, invoking a statutory remedy or
otherwise.
[71]

There was no evidence before the chambers judge setting out attempts made
to gather material facts through other investigative means. Nor did the
appellants offer an evidence‑based explanation for why facts within their
peculiar knowledge were insufficient for drafting proposed amendments. When
seeking leave to amend in circumstances such as these, with multiple prior
attempts to amend and considerable delay, an explanatory evidentiary foundation
is critical to ensure that the reviewing judge has a sufficient basis for a
judicial exercise of discretion in favour of leave:
Casa Roma
at para. 25.
[72]

The factors considered by the chambers judge in declining leave are
borne out by the record, and, in my view, they were reasonably open to him for consideration.
He was alive to the appellants submission that their previous counsel was
primarily responsible for the defects in pleading and, from their perspective,
had wrongly deprived them of access to their file. However, in the
circumstances of this case, including
four
prior applications to amend
for which there was no follow‑through by the appellants, he was not
satisfied leave was warranted.
[73]

I cannot say that the discretionary decision to refuse leave on a fifth

application resulted in an injustice, displacing the considerable deference
owed to the chambers judges decision. On the material before him, he had no
meaningful way to assess the appellants capacity to rectify the defects in the
ANOCC or the likelihood of that occurring. Litigation arising out of the child
apprehension and protection proceeding had been ongoing since early 2015. The
petition, after multiple amendments, did not proceed. The ANOCC had been in
existence for two years and despite one or more warnings that it was
inadequate, the pleading remained fundamentally flawed. In that context, the
chambers judge was fully entitled to treat both the ANOCC and the request for
leave to amend to a sceptical analysis:
Young
at para. 31.
[74]

Ultimately, the chambers judge concluded that to grant leave and allow
the ANOCC to carry on would constitute an abuse of process (RFJ at para. 96).
Since at least 2015, the provincial government respondents and the foster parents
had borne the weight of allegations of misconduct, including assertions of
maliciousness and bad faith. The ANOCC may not have amounted to a collateral
attack on the child apprehension and related protection proceeding, but there
was considerable overlap between the ANOCC and the petition, including the
nature of some of the allegations. Given that reality, it was open to the
chambers judge to consider the overlap as an informative factor in his
balancing of competing interests. As I read the RFJ, he concluded that
allowing the litigation to continue through further amendments would violate
the principles of judicial economy, consistency and finality. In the particular
context of this case, I do not see that conclusion as reflecting a misdirection
on the law or being palpably wrong:
The Owners, Strata Plan LMS3259
at paras. 4143.
Disposition
[75]

For the reasons provided, I would dismiss the appeal.
The
Honourable Madam Justice DeWitt‑Van Oosten
I AGREE:
The Honourable Mr. Justice
Frankel
I AGREE:
The Honourable Mr. Justice
Goepel



[1]

The defendants also raised Rule 9‑6 (application for
summary judgment); however, the chambers judge did not invoke that Rule in
striking the ANOCC. As such, it plays no role in the appeal.

